USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 97-2201                          NEIL JOHNSON,                      Plaintiff, Appellant,                                v.                CORNELL CORRECTION, INC., ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND             [Hon. Mary M. Lisi, U.S. District Judge]                              Before                     Torruella, Chief Judge,                Coffin, Senior Circuit Judge and                     Stahl, Circuit Judge.                                     Neil Johnson on brief pro se.     Thomas D. Gidley, Dennis T. Grieco II, and Gidley, Sarli &Marusak on brief for appellees.September 8, 1998                                                      Per Curiam.  We have reviewed the parties' briefs and    the record on appeal.  There was no abuse of discretion in the    dismissal of appellant's complaint.  See Marx v. Kelly, Hart &    Hallman, P.C., 929 F.2d 8, 10 (1st Cir. 1991) (reciting that a    Rule 37 dismissal is reviewed for abuse of discretion).     Indeed, whatever merit might have attended appellant's original    position, his persistent refusal to recognize clear and    repeated rulings of the court effectively aborted the    possibility of orderly proceedings.  We therefore affirm,    essentially for the reasons stated in the Magistrate Judge's    Report and Recommendation, dated July 10, 1997, and the    district court's order, dated September 18, 1997.              Affirmed.